Case 8:

10
11
12
13
14
15
16
17
18
19
20
21
2
23
24
25
26
27
28

OUTWATER &

PINCKES, LLP
ATTORNEYS AT LAW

tl

 

8-cv-01391-JVS-ADS Document 29 Filed 11/08/18 Page1of11 Page ID #:327

DAVID E. OUTWATER (State Bar No. 178093)

doutwater@oplawyers.com

RANDI E. INCKE

rpinckes@oplawyers.com
UTWA ER & PINCKES, LLP

900 Roosevelt

Irvine, CA 92620

Telephone: (949) 748-7480

Facsimile: (949) 748-7481

S (State Bar No. 182377)

Attorneys for Defendants Four Boys Holdings, LLC;

Jaros Rickmeyer and Susan Rickmeyer

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA
SOUTHERN DIVISION

MESA UNDERWRITERS
SPECIALTY INSURANCE
COMPANY,

Plaintiff,
VS.

CESAR DELGADO d/b/a CEDELCO
CONSTRUCTION, an individual and
sole mere FOUR BOYS
HOLDINGS, LLC, a limited Hapeity
company as trustee of FOUR BOY
TRUST, an entity; JAROS
RICKMEYER, an individual; SUSAN
RICKMEYER, an individual; and
CEDELCO CONSTRUCTION, INC.,

Defendants.

 

fis
///
///

 

Case No.: 8:18-cv-01391-JVS-ADS

DEFENDANTS FOUR BOYS
HOLDINGS, LLC, JAROS
RICKMEYER AND SUSAN
RICKMEYER’S ANSWER TO
PLAINTIFF’S FIRST AMENDED
COMPLAINT

Judge: Hon. James V. Selna
Crtrm: 10C
Complaint Filed: 08/18/18

 

ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT

 

 
Case 8:

10
11
12
13
14
15
16
17
18
19
20
21
ad
23
24
25
26
21
28

OUTWATER &

PINCKES, LLP
ATTORNEYS AT LAW

18-cv-01391-JVS-ADS Document 29 Filed 11/08/18 Page 2of11 Page ID #:328

Defendants Four Boys Holdings, LLC, Jaros Rickmeyer and Susan
Rickmeyer (hereinafter ““Defendants”), on behalf of themselves and no other
parties, hereby respond to the First Amended Complaint (hereinafter “Complaint”)
filed by Plaintiff Mesa Underwriters Specialty Insurance Company (hereinafter
“Plaintiff’), and admit, deny, or state they do not have sufficient knowledge to
respond, as follows:

ie Responding to the allegations of paragraph 1 of the Complaint,
Defendants are without sufficient information to admit or deny Plaintiff's
citizenship or residency.

ls Responding to the allegations of paragraph 2 of the Complaint,
Defendants respond that Defendant Cesar Delgado, and/or others with whom he
may be affiliated (including his family members), confusingly use the purported
fictitious business name “Cedelco Construction” and sometimes “Cedelco
Construction, Inc.” in connection with the operations of a construction business
operated, at least in part by Defendant Cesar Delgado. Defendants are without
sufficient information to admit or deny whether either of these entities are sole
proprietorships.

3. Defendants admit the allegations of Paragraph 3.

4. Defendants admit the allegations of Paragraph 4.

=e Defendants admit the allegations of Paragraph 5.

6. Responding to the allegations of paragraph 6 of the Complaint,
Defendants are without sufficient information to admit or deny this allegation, and
in an abundance of caution deny the allegation that these entities and/or fictitious
business name are “separate and distinct.”

7. Responding to the allegations of paragraph 7 of the Complaint,
Defendants are without sufficient information to admit or deny Plaintiff's
citizenship or residency.

8. Defendants admit the allegations of paragraph 8.

2

 

ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT

 

 

 
Case 8:

OUTWATER &

PINCKES, LLP
ATTORNEYS AT LAW

18-cv-01391-JVS-ADS Document 29 Filed 11/08/18 Page 3of11 Page ID #:329

9. Responding to the allegations of paragraph 9 of the Complaint,
Defendants are without sufficient information to admit or deny this allegation.

10. Defendants admit the allegations of paragraph 10 of the Complaint.

11. Responding to the allegations of paragraph 11 of the Complaint,
Defendants respond that a different company was hired to handle the demolition,
but Defendants otherwise admit the allegations of paragraph 11 of the Complaint.

12. Defendants respond to the allegations of paragraph 12 by responding
that the Cross-Complaint filed by Defendants in the underlying state case speaks
for itself.

13. Defendants admit Midoros and its affiliates abandoned the
construction project in or about July 2017.

14. Defendants admit the allegations of paragraph 14, except that the
referenced Complaint was not filed by Cesar Delgado on behalf of, nor mention
made of, any purportedly fictitious business name.

15. Defendants admit the allegations of paragraph 15, except that the
referenced Underlying Cross-Complaint (hereinafter “Cross-Complaint) named
Cesar Delgado as a cross-defendant, and makes no mention of any purportedly
fictitious business name.

16. Responding to the allegations of paragraph 16 of the Complaint,
Defendants respond that the referenced Cross-Complaint, which Plaintiff attached
as Exhibit 1, speaks for itself as to the allegations and causes of action asserted
therein.

17. There is no paragraph 17 of the Complaint to which a response could
be provided.

18. Responding to the allegations of paragraph 18 of the Complaint,
Defendants respond that the referenced Cross-Complaint, which Plaintiff attached
as Exhibit 1, speaks for itself as to the allegations and causes of action asserted

therein.

3

 

 

 

ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT

 
Case 8:

ND

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

OUTWATER &

PINCKES, LLP
ATTORNEYS AT LAW

18-cv-01391-JVS-ADS Document 29 Filed 11/08/18 Page 4of11 Page ID #:330

19. Responding to the allegations of paragraph 19 of the Complaint,
Defendants respond that the referenced Cross-Complaint, which Plaintiff attached
as Exhibit 1, speaks for itself as to the allegations and causes of action asserted
therein.

20. Responding to the allegations of paragraph 20 of the Complaint,
Defendants respond that the referenced Cross-Complaint, which Plaintiff attached
as Exhibit 1, speaks for itself as to the allegations and causes of action asserted
therein.

21. Responding to the allegations of paragraph 21 of the Complaint,
Defendants respond that the referenced Cross-Complaint, which Plaintiff attached
as Exhibit 1, speaks for itself as to the allegations and causes of action asserted
therein.

22. Responding to the allegations of paragraph 22 of the Complaint,
Defendants respond that the referenced Cross-Complaint, which Plaintiff attached
as Exhibit 1, speaks for itself as to the allegations and causes of action asserted
therein.

23. Responding to the allegations of paragraph 23 of the Complaint,
Defendants respond that the referenced Cross-Complaint, which Plaintiff attached
as Exhibit 1, speaks for itself as to the allegations and causes of action asserted
therein.

24. Responding to the allegations of paragraph 24 of the Complaint,
Defendants respond that the referenced Cross-Complaint, which Plaintiff attached
as Exhibit 1, speaks for itself as to the allegations and causes of action asserted
therein.

25. Responding to the allegations of paragraph 25 of the Complaint,
Defendants respond that the referenced Cross-Complaint, which Plaintiff attached
as Exhibit 1, speaks for itself as to the allegations and causes of action asserted

therein.

4

 

 

 

ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT

 
Case 8:18-cv-01391-JVS-ADS Document 29 Filed 11/08/18 Page5of11 Page ID #:331

1 26. Responding to the allegations of paragraph 26 of the Complaint,

2 || Defendants are without sufficient information to admit or deny, but reasonably
3 || presume that the Cross-Complaint was tendered to Plaintiff for defense and

4 }/indemnity.

5 27. Responding to the allegations of paragraph 27 of the Complaint,

6 || Defendants respond that the referenced Policy, and its endorsements and related
7 || forms, which Plaintiff attached as Exhibit 2, speaks for itself and as may be

8 || governed and interpreted by application of California law.
9 28. Responding to the allegations of paragraph 28 of the Complaint,
10 || Defendants respond that the referenced Policy, and its endorsements and related
11 || forms, which Plaintiff attached as Exhibit 2, speaks for itself and as may be
12 || governed and interpreted by application of California law.
13 29. Responding to the allegations of paragraph 29 of the Complaint,
14 || Defendants respond that the referenced Policy, and its endorsements and related
15 || forms, which Plaintiff attached as Exhibit 2, speaks for itself and as may be
16 || governed and interpreted by application of California law.
17 30. Responding to the allegations of paragraph 30 of the Complaint,
18 || Defendants respond that the referenced Policy, and its endorsements and related
19 || forms, which Plaintiff attached as Exhibit 2, speaks for itself and as may be
20 || governed and interpreted by application of California law.
21 31. Responding to the allegations of paragraph 31 of the Complaint,
22 || Defendants respond that the referenced Policy, and its endorsements and related
23 || forms, which Plaintiff attached as Exhibit 2, speaks for itself and as may be
24 || governed and interpreted by application of California law.
a8 32. Responding to the allegations of paragraph 32 of the Complaint,
26 || Defendants respond that the referenced Policy, and its endorsements and related
27 || forms, which Plaintiff attached as Exhibit 2, speaks for itself and as may be

28 || governed and interpreted by application of California law.

a
OUTWATER &

 

PINCKES, LLP ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT

ATTORNEYS AT LAW

 

 

 
Case 8:

“ao ND

\O

10
1]
12
is
14
15
16
17
18
19
20
21
22
23
24
Zs
26
Zt
28

OUTWATER &

PINCKES, LLP
ATTORNEYS AT LAW

18-cv-01391-JVS-ADS Document 29 Filed 11/08/18 Page 6of11 Page ID #:332

33. Responding to the allegations of paragraph 33 of the Complaint,
Defendants respond that the referenced Policy, and its endorsements and related
forms, which Plaintiff attached as Exhibit 2, speaks for itself and as may be
governed and interpreted by application of California law.

34. Responding to the allegations of paragraph 34 of the Complaint,
Defendants state that this paragraph does not contain any factual allegations to
which a response is required.

35. | Responding to the allegations of paragraph 35 of the Complaint,
Defendants deny the allegations in this paragraph with respect to the legal
conclusions and legal argument, but admit that Plaintiff appears to have at least
partially accepted defense of Cesar Delgado on the Cross-Complaint in the
underlying case filed by the Defendants herein. Responding to the remainder of
the allegations of paragraph 35, Defendants do not have sufficient information in
order to admit or deny.

36. Responding to the allegations of paragraph 36 of the Complaint,
Defendants admit that the undersigned counsel sent the underlying Cross-
Complaint, via email on February 5, 2018, to Ms. Zulma at Save In Insurance.

37. Responding to the allegations of paragraph 37 of the Complaint, this
contains primarily a statement of Plaintiff's legal contentions or statements of
purported “beliefs” of certain parties, not factual assertions to which a response is
required.

38. Responding to the allegations of paragraph 38 of the Complaint,
Defendants admit there is a controversy between Plaintiffs and its insured(s).

39. Responding to the allegations of paragraph 39 of the Complaint,
Defendants deny the allegations, which consists of Plaintiffs legal contention.

40. Responding to the allegations of paragraph 40 of the Complaint,
Defendants deny the allegations, which consists of Plaintiff's legal contentions

and/or requested relief.

6

 

ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT

 

 

 
Case 8:

NY DBD WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

OUTWATER &

PINCKES, LLP
ATTORNEYS AT LAW

 

18-cv-01391-JVS-ADS Document 29 Filed 11/08/18 Page 7of11 Page ID #:333

41. The allegations of paragraph relate to a claim for relief not asserted
against these Defendants, and therefore Defendants neither admit nor deny the
factual allegations contained in this paragraph.

42. The allegations of paragraph relate to a claim for relief not asserted
against these Defendants, and therefore Defendants neither admit nor deny the
factual allegations contained in this paragraph.

43. The allegations of paragraph relate to a claim for relief not asserted
against these Defendants, and therefore Defendants neither admit nor deny the
factual allegations contained in this paragraph.

44. The allegations of paragraph relate to a claim for relief not asserted
against these Defendants, and therefore Defendants neither admit nor deny the

factual allegations contained in this paragraph.

These Defendants further deny Plaintiffs’ Prayer For Relief as stated in the

Complaint as directed at these Defendants.

AFFIRMATIVE DEFENSES

FIRST AFFIRMATIVE DEFENSE
(Failure to State a Claim for Relief)
de These answering Defendants are informed and believe, and on that

basis, contend, that the Complaint and each purported cause of action asserted
therein against these answering Defendants, fails to state a claim upon which relief
can be granted.
///
///
///

7

 

ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT

 

 
Case 8:18-cv-01391-JVS-ADS Document 29 Filed 11/08/18 Page 8of11 Page ID #:334

10
1]
12
13
14
ls
16
17
18
19
20
Zk
2d
23
24
2
26
27
28

OUTWATER &

SECOND AFFIRMATIVE DEFENSE
(Laches)
2. These answering Defendants are informed and believe, and on that
basis contend, that by virtue of Plaintiff's unreasonable delays, which delays have
caused prejudice, the Complaint and each cause of action therein is barred by the

doctrine of laches.

THIRD AFFIRMATIVE DEFENSE
(Equitable Estoppel)
3. These answering Defendants are informed and believe, and on that
basis contend, that Plaintiff is estopped from asserting the claims for relief, and

from seeking the relief prayed for, in its Complaint.

FOURTH AFFIRMATIVE DEFENSE
(Unclean Hands)
4, These answering Defendants are informed and believe, and on that
basis contend, that Plaintiffs claims are barred by unclean hands from asserting

any of the rights alleged or remedies requested in the Complaint.

FIFTH AFFIRMATIVE DEFENSE
(Other Defenses)

5. These answering Defendants reserve the right to add affirmative
defenses and other defenses that are identified through discovery or further
investigation.

///
fit
///

8

 

PINCKES, LLP
ATTORNEYS AT LAW

 

 

ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT

 
  
   

 

 

 
 

 

Case 8:18-cv-01391-JVS-ADS Document 29 Filed 11/08/18 Page9of11 Page ID #:335
1 WHEREFORE, these answering Defendants pray for judgment as follows:
2 (1) For judgment that Plaintiff take nothing by reason of its Complaint;
3 (2) That the Complaint be dismissed, with prejudice, as to these
4 answering Defendants;

5 (3) For an award of costs of suit incurred herein; and
6 || Such other relief as this Court deems just and equitable.
7
DATED: November 8, 2018 OUTWATER &
9
10
11 vid E.Outwater, Esq.
Randi E. Pinckes, Esq.
12 Counsel for Defendants Four Boys
Holdings, LLC, Jaros Rickmeyer and
13 Susan fidinever
14
ie
16
17
18
1g
20
21
2D
23
24
25
26
27
28
OUTWATER & 2
,PINCKES, LLP ANSWER TO PLAINTIFF'S FIRST AMENDED COMPLAINT

 

 

 
Case 8:1

ND Wo

oo

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

OUTWATER &

PINCKES, LLP
ATTORNEYS AT LAW

 

B-cv-01391-JVS-ADS Document 29 Filed 11/08/18 Page 10of11 Page ID #:336

DEMAND FOR JURY TRIAL

TO THE PARTIES, THEIR ATTORNEYS OF RECORD, AND TO
THE UNITED STATES DISTRICT COURT FOR THE CENTRAL
DISTRICT OF CALIFORNIA:

PLEASE TAKE NOTICE that Defendants Four Boys Holdings, LLC,
Jaros Rickmeyer and Susan Rickmeyer hereby demand a trial by jury of all matters

so triable in the above cause.

Dated: November 8, 2018

   

 

David E. Outwater, Esq.
Randi E. Pinckes, Esq.
Counsel for Defendants Four Boys
Holdings, LLC, Jaros Rickmeyer and
Susan Rickmeyer

10

 

ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT

 

 
Case 8:1

10
11
12
2
14
15
16
Le
18
19
20
al
Za
24
24
25
26
ai
28

OUTWATER&

PINCKES, LLP
ATTORNEYS AT LAW

 

B-cv-01391-JVS-ADS Document 29 Filed 11/08/18 Page 11o0f11 Page ID #:337

PROOF OF SERVICE
STATE OF CALIFORNIA, COUNTY OF ORANGE

I hereby certify that (1) I am an attorney admitted to appear before this court
and (2) on November 8, 2018, I caused a true and correct copy of DEFENDANT
FOUR BOYS HOLDINGS, LLC, JAROS RICKMEYER AND SUSAN
RICKMEYER’S ANSWER TO PLAINTIFF’S FIRST AMENDED
COMPLAINT to be electronically served by filing it through the CM/ECF
system, which will automatically give notice to all counsel of record.

Executed on November 8, 2018, at Irvine, California.

2

Randi E. Pinckes

 

11

 

ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT

 

 
